Citation Nr: 0012874	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than October 4, 1995 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
April 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the North Little Rock, Arkansas Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board initially notes that a Statement of the Case (SOC) 
was not specifically provided that cited to the pertinent law 
and regulations pertaining to the veteran's claim for an 
earlier effective date.  The most recent SOC cited only cited 
to 38 C.F.R. § 3.401.  However, the Board notes that an 
October 1996 Supplemental Statement of the Case (SSOC) 
included the evidence, pertinent law and regulations, 
determination, and rationale relevant to the issue of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD.  

The Board further finds that the veteran has had ample 
opportunity to provide evidence and arguments on this issue, 
and has indeed done so, including providing testimony at two 
hearings, and that he would not be prejudiced if the Board 
proceeded with a determination on the issue.  See Bernard v 
Brown, 4 Vet.App. 384 (1993).

Following the December 1997 rating decision assigning a 100 
percent rating for PTSD, the veteran submitted a written 
statement signed by him in which he asked to withdraw all 
pending appeals.  He also stated that he was satisfied with 
the 100 percent rating for PTSD and the effective date.  

Following this statement, the veteran's representative 
submitted numerous statements, indicating continued 
disagreement with the effective date for PTSD, and the 
veteran provided testimony at a hearing in October 1999.  The 
statements submitted by the representative were submitted 
within the period of the appeal.  

The Board finds that such statements were sufficient to 
reinstate the appeal pertaining to entitlement to an earlier 
effective date since they were submitted within the appeal 
period.  See M21-1, Part IV, para. 8.36.  

In July 1998 the veteran submitted a claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for an injury to the left knee.  As 
this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  A claim for service connection for PTSD was submitted in 
June 1993.  

2.  Service connection for PTSD was denied initially in 
February 1994, and again in April 1994.  Notice for the April 
1994 decision was sent on April 9, 1994.  

3.  The veteran failed to perfect his appeal in April 1995.  

4.  The veteran unsuccessfully attempted to reactivate his 
appeal on October 4, 1995.  This was later construed by the 
RO as a claim to re-open service connection for PTSD.  

5.  In May 1996 the RO granted service connection for PTSD, 
assigning a 50 percent rating, effective October 4, 1995.  

6.  In December 1997 the RO assigned a 100 percent rating for 
PTSD, effective October 4, 1995.  

7.  There are VA hospitalization reports pertaining to 
treatment of PTSD that were submitted within one year of 
October 4, 1995 (the date of receipt of claim), and these 
records constitute an informal claim for service connection 
of PTSD.  

8.  The proper effective date for service-connected PTSD is 
October 4, 1994, and the proper effective date for the 
commencement of payment is November 1, 1994.  


CONCLUSION OF LAW

The criteria for an effective date retroactive to October 4, 
1994 for the grant of service connection for PTSD have been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.155, 3.157(a), (b), 3.400(r) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran submitted his initial application for service 
connection of PTSD in June 1993.  The RO denied this claim in 
February 1994 and again in April 1994.  The notice for the 
April 1994 rating decision was sent on April 9, 1994.  

The veteran submitted a Notice of Disagreement (NOD) in June 
1994, and an SOC was issued in October 1994.  

The veteran submitted his substantive appeal on April 13, 
1995, and it was received by the RO on April 26, 1995, after 
the expiration of the appeal period.  

After the decision became final, numerous VA medical records 
were submitted.  There was a VA hospitalization report dated 
from April 1994 to May 1994 discussing the veteran's 
hospitalization following a motor vehicle accident.  

The veteran was hospitalized between July 1994 and December 
1994 with complaints of aches and pains all over his body 
following a work-related jump.  He was also noted as being 
angry and planning to kill his boss.  

A history of depression, insomnia, nightmares, and flashbacks 
was noted.  He reported nightmares which sometimes would 
cause him to urinate and defecate in bed.  

During hospitalization, the veteran became irritable and 
demanding, and appeared confused at times.  He continued to 
complain of sleep disturbance during his admission.  At one 
point, he was observed trying to wrap a belt around his neck 
in an attempt to hang himself.  The pertinent discharge 
diagnosis in December 1994 was PTSD.  

The veteran was hospitalized again from December 1994 to 
March 1995 and was treated for substance abuse.  

A VA hospitalization report showed admission of the veteran 
from April 11, 1995 to June 19, 1995.  The pertinent final 
diagnosis was PTSD by history.  

While admitted, the veteran underwent a VA examination dated 
April 29, 1995. The veteran discussed combat-related memories 
and PTSD-related symptoms.  The pertinent diagnosis was PTSD.  

A VA hospitalization report shows that the veteran was 
treated for benzodiazepine dependence from June 1995 to July 
1995.  

In August 1995, the veteran, apparently not aware that he had 
not perfected his appeal, stated that he was withdrawing his 
appeal, indicating that he might reactivate it later.  

On October 4, 1995 the veteran contacted the RO and expressed 
his desire to reactivate his appeal.  

In November 1995 the RO notified the veteran that he could 
not reactivate his appeal because the appeal period had 
expired prior to his attempt to reactivate it.  


The veteran was hospitalized at a VA facility from April 1996 
to May 1996 with a pertinent diagnosis of PTSD.  

In May 1996 the RO granted service connection for PTSD, 
assigning a 50 percent rating effective October 4, 1995, 
which was concluded to be the date of his re-opened service-
connection claim.  

In July 1996 the RO received records from the Social Security 
Administration (SSA) pertaining to its grant of disability 
benefits for the veteran.  Medical records submitted by the 
SSA included VA hospitalization records from January 1994 to 
March 1994 during which the veteran was treated for, in 
pertinent part, PTSD.  They also include an application and 
questionnaire completed by the veteran concerning the nature 
of his disability.  

There is also a Psychiatric Review Technique Form (PRTF) 
completed by a physician.  In this form, the physician 
appeared to find that the veteran was disabled from working 
as a result of major depression and PTSD.  In September 1994, 
SSA issued a Disability Determination finding the veteran 
entitled to disability benefits based on a primary diagnosis 
of PTSD and a secondary diagnosis of depression.  

A local hearing was conducted in August 1996.  During the 
hearing it was contended that, in pertinent part, an earlier 
effective date was warranted for the PTSD rating.  The 
representative noted that there were medical records of PTSD 
dated within one year of the filing of the claim to re-open, 
and that such documents should be treated as an informal 
claim.  Transcript, p. 2.  

In October 1996, the RO assigned a 100 percent evaluation for 
PTSD, effective October 4, 1995.  


During a hearing conducted in September 1997, the 
representative appeared to contend that an earlier effective 
date was warranted because the veteran had raised an informal 
claim as early as 1993 based on evidence in the claims file.  
Transcript, pp. 1-3.  

During the October 1999 hearing, the veteran's representative 
continued to contend that an earlier effective date should be 
assigned based on the fact that medical evidence dated within 
one year of his claim to re-open was sufficient as proof of 
an informal claim.  Transcript, p. 2.  

Criteria

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in VA.  38 C.F.R. § 3.1(r) (1999).  An 
informal claim is any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from an appellant or his duly authorized 
representative.  38 C.F.R. § 3.155(a) (1999).  An informal 
claim must be in writing.  Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).  Moreover, a specific claim in the form 
prescribed by the Secretary of VA must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a) (1999).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits...if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a) 
(1999).  

If a claim for disability compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of certain medical evidence will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  38 C.F.R. § 3.157(b) (1999).  

A report of examination or hospitalization by VA or uniformed 
services will be accepted as the date of claim only when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  See 38 C.F.R. § 3.157(b)(1) (1999).  

The date of receipt of evidence from a private physician or 
layman will be accepted as the date of claim when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2) (1999).

When evidence from state and other institutions is submitted 
by or on behalf of the veteran and entitlement is shown, date 
of receipt by the Department of Veterans Affairs of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in paragraph (b)(1) of this section).  These 
records must be authenticated by an appropriate official of 
the institution.  Benefits will be granted if the records are 
adequate for rating purposes; otherwise findings will be 
verified by official examination.  Reports received from 
private institutions not listed by the American Hospital 
Association must be certified by the Chief Medical Officer of 
the Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157(b)(3) (1999).

The Court of Appeals for Veterans Claims (Court) has held 
that a hospitalization record was not an informal claim if 
there had not been either a prior allowance, such that the 
informal claim was for an increased rating, or a 
disallowance, such that the informal claim was, in effect, 
for re-opening pursuant to 38 U.S.C.A. § 5108.  Crawford v. 
Brown, 5 Vet. App. 33, 35-36 (1993); see also McGurk v. West, 
U.S. Vet. App. 97-899 (October 14, 1998) (non-precedential 
opinion).  


Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim re-opened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991); see 
also 38 C.F.R. § 3.400 (1999).  

For re-opened claims the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later, except as provided in 38 C.F.R. § 20.1304(b)(1) 
(1999).  38 C.F.R. § 3.400(r) (1999).  

Analysis

The Board finds that the criteria for an effective date 
retroactive to October 4, 1994 have been met in the instant 
case.  In this regard, the Board initially notes that the 
regulations pertaining to effective dates in increased rating 
claims are not applicable in this case.  This is because 
service connection for PTSD was granted effective October 4, 
1995, and each subsequent assignment of an increased rating 
was made effective to October 4, 1995, the effective date for 
the grant of service connection.  See 38 C.F.R. § 3.400(b), 
(o).  

The veteran filed his initial claim in February 1993 and it 
was denied by the RO initially in February 1994, and again on 
April 9, 1994.  The veteran filed a timely NOD, and an SOC 
was issued in October 1994.  

The veteran's substantive appeal was received by the RO on 
April 26, 1995, more than 60 days after the issuance of the 
SOC, and more than one year after the issuance of either the 
February or April 1994 rating decisions.  Therefore, the 
denial of service connection for PTSD became final.  
38 C.F.R. § 20.302.  


The effective date cannot relate back to the date of the 
original application in February 1993 because service 
connection for PTSD was not granted pursuant to this 
application; it was granted pursuant to the subsequent 
October 4, 1995 statement which was construed as a claim to 
re-open.  38 U.S.C.A. § 5110 (West 1991); see Lalonde v. 
West, 12 Vet. App. 377, 381 (1999); Washington v. Gober, 
10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. 
App. 343, 346-47 (1997).  

As was stated above, the effective date for the award of 
disability compensation shall not be earlier than the receipt 
of the application pursuant to which such an award was 
granted.  See 38 U.S.C.A. § 5110(a) (West 1991).  In this 
regard, the effective date of a claim to re-open is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).  

It has been generally contended that there are medical 
records dated within one year of the veteran's October 4, 
1995 application to reopen, and that such records should 
therefore constitute an informal claim to re-open pursuant to 
38 C.F.R. § 3.155.  It has been contended that the effective 
date should therefore be made retroactive to the date of such 
an informal claim.  See Transcript, p. 2 (October 19, 1999).  
It has not been specifically contended what the earlier 
effective date should be.  

As stated above, a hospitalization record is not an informal 
claim if there had not been either a prior allowance, such 
that the informal claim was for an increased rating, or a 
disallowance, such that the informal claim was, in effect, 
for re-opening pursuant to 38 U.S.C.A. § 5108.  Crawford v. 
Brown, 5 Vet. App. 33, 35-36 (1993); see also McGurk v. West, 
U.S. Vet. App. 97-899 (October 14, 1998) (non-precedential 
opinion).  

In this case, there was a prior appeal for service connection 
of PTSD which became final following the veteran's failure to 
perfect his appeal in a timely manner.  Therefore, any 
subsequent claim for service connection of PTSD would be a 
claim to re-open, as was found by the RO with regard to the 
October 4, 1995 statement.  Therefore, the issue is whether 
the pertinent medical evidence of record suffices to create 
an informal claim to re-open.  See 38 C.F.R. § 3.157(a), (b).  

As was stated above, the regulations provide that "[a] report 
of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits...if the report relates to a disability 
which may establish entitlement."  38 C.F.R. § 3.157(a) 
(1999).  The regulation further provides that the date of a 
VA outpatient or hospitalization report will be accepted as 
the date of claim only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  See 38 C.F.R. § 3.157(b)(1) (1999).  

After the April 1994 rating decision became final in April 
1995, several medical records were submitted.  Many of these 
records are VA records that are dated more than one year 
prior to the October 1995 claim.  These records are therefore 
not for application as the October 1995 claim was received 
more than one year after the date of such records.  See 
38 C.F.R. § 3.157(b)(1).  

There are some VA medical records dated within one year of 
the October 1995 claim.  

In particular, there is a VA hospitalization report 
indicating that the veteran was hospitalized from July 1994 
to December 1994.  Records from this period indicate 
treatment of PTSD symptoms, and there was a discharge 
diagnosis of PTSD.  The portion of this hospitalization from 
October 4, 1994 to December 1994 is within one year from the 
date of the October 4, 1995 claim to re-open.  As this 
hospitalization pertains, in pertinent part, to PTSD, the 
Board is of the opinion that such evidence is sufficient to 
constitute an informal claim to re-open.  38 C.F.R. 
§ 3.157(a), (b)(1).  

An effective date earlier than October 4, 1994 based on VA 
records cannot be established because such evidence is not 
dated within one year of the October 4, 1995 claim to re-
open, and because service connection for PTSD had not been 
previously established.  38 C.F.R. § 3.157(b)(1).  




The Board notes that there are records from SSA pertaining to 
PTSD dated prior to October 4, 1994, in particular, a PRTF 
from a physician concerning, in pertinent part, the veteran's 
PTSD.  The date of receipt of such evidence by the RO is 
accepted as the date of the claim.  In this case, the SSA 
records were not received until July 1996.  Therefore, an 
effective date earlier than October 4, 1994 cannot be 
established by such records, since they were not received by 
the RO until well after this date.  See 38 C.F.R. § 3.157(b).  

Based on the above, the Board finds that the veteran 
submitted a claim to re-open his claim of entitlement to 
service connection for PTSD on October 4, 1995.  The Board 
further finds that there is a VA hospitalization report 
indicating treatment of PTSD one year prior to October 4, 
1995.  Therefore, the Board concludes that an earlier 
effective date of October 4, 1994 for the grant of service 
connection of PTSD is warranted.  38 C.F.R. §§ 3.155, 
3.157(a), (b)(1) (1999).  

The Board notes that the medical evidence cited to in support 
of this claim was submitted prior to the veteran's withdrawal 
of his appeal in August 1995.  However, the Board is of the 
opinion that this statement pertained to the previous appeal 
which had already become final, and therefore did not pertain 
to his subsequent claim to re-open.  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. § 
5111 (West 1991); 38 C.F.R. § 3.31 (1999).  



ORDER

Entitlement to an effective date for the grant of service 
connection for PTSD retroactive to October 4, 1994 is 
granted, subject to the regulations governing the payment of 
monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

